                   Case 19-12220-KBO           Doc 129       Filed 12/11/19         Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                 Chapter 11

              YUETING JIA, 1                               Case No. 19-12220-KBO

                                     Debtor.               Hearing Date: December 18, 2019 at 10 a.m. (ET)
                                                           Obj. Deadline: December 11, 2019 at 4 p.m. (ET)

                                                           Re: D.I. 104, 105


SHANGHAI LAN CAI ASSET MANAGEMENT CO, LTD.’S OBJECTIONS TO (A) THE
  DEBTOR’S MOTION TO (I) RETAIN PQBDN LLC TO PROVIDE THE DEBTOR A
  CHIEF RESTRUCTURING OFFICER AND (II) DESIGNATE ROBERT MOON AS
   CHIEF RESTRUCTURING OFFICER FOR THE DEBTOR NUNC PRO TUNC TO
  NOVEMBER 17, 2019 AND (B) THE DEBTOR’S MOTION FOR AN ENTRY TO AN
        ORDER AUTHORIZING ROBERT MOON TO ACT AS FOREIGN
 REPRESENTATIVE PURSUANT TO SECTION 1505 OF THE BANKRUPTCY CODE

             Creditor Shanghai Lan Cai Asset Management Co, Ltd. submits this objection to Yueting

Jia’s (“Jia” or the “Debtor”) Motion to (I) Retain PQBDN LLC to Provide the Debtor a Chief

Restructuring Officer and (II) Designate Robert Moon as Chief Restructuring Officer for the

Debtor Nunc Pro Tunc to November 17, 2019 (the “ Retention Motion”) [Dkt. No. 104] and to the

Debtor’s Motion for Entry of an Order Authorizing Robert Moon to Act as Foreign Representative

Pursuant to Section 1505 of the Bankruptcy Code (the “Foreign Representative Motion” and,

together with the Retention Motion, the “Motions”) [Dkt. No. 105], and respectfully represents as

follows:

             In a belated attempt to imbue his bankruptcy filing with legitimacy, Jia filed the Retention

Motion, seeking this Court’s approval of his engagement of a chief restructuring officer (“CRO”)




1
 The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.


{00027189. }
                 Case 19-12220-KBO                 Doc 129        Filed 12/11/19          Page 2 of 4



under Section 363(b) of the Bankruptcy Code. The appointment, however, accomplishes no such

goal and, in any event, such approval would be premature. For the reasons set forth in Shanghai

Lan Cai’s pending motion to dismiss Jia’s case, see Shanghai Lan Cai Asset Management Co,

Ltd.’s Motion (I) to Dismiss the Debtor’s Chapter 11 Case or, Alternatively (II) to Transfer Venue

to the Central District of California [Dkt. No. 89], and, as a matter of judicial efficiency and

economy, the Court should first determine whether this case should be dismissed or, alternatively,

transferred to the Central District of California.

         Moreover, the Motions further underscore that, through his individual Chapter 11 process,

Jia is seeking to restructure and salvage corporate entities that could have but did not file for

bankruptcy protection, either here in the U.S. or in China, and therefore are not subject to the

disclosure requirements and transparency required under the Bankruptcy Code. See id. ¶ 19

(pointing out that Jia’s claimed reason for filing for bankruptcy protection is to procure financing

for Faraday). Indeed, the engagement letter itself makes clear that the advice by Mr. Moon will

be given not only to Jia but also to various entities he controls, related parties and beneficiaries, 2

and also permits Jia, among other things, to request in writing that Mr. Moon destroy certain

documents related to such entities and individuals. 3 None of authority cited by either Motion

involves a CRO appointed for the purpose of overseeing the business operations and finances of

an individual who has filed for Chapter 11—indeed, such a retention would be unprecedented. See

Retention Motion ¶ 30 (cases applying section 363(b) for the retention of professions such as CROs


2
          See Ex. A to the Motion [Dkt. No. 104-2] at 3 (defining the “Group” to include “direct businesses and
respective affiliated or associated entities,” as well as “subordinated or controlling entities, subordinated or controlling
companies, shareholders, persons, trusties, beneficiaries, staff, employees and management of [Jia’s] direct businesses
and affiliated and associated entities, in total all of related parties and beneficiaries to [Jia]”); id. (noting that advice
from Mr. Moon will be “taken on by the Group”).
3
         See id. § 7.6 (Mr. Moon “shall, if requested in writing by [Jia], irretrievably delete . . . any information [to
which the confidentiality provisions apply] relating to the business of [Jia] or the Group or its clients . . . and in each
case shall produce such evidence of deletion as [Jia] may reasonably require.”).

{00027189. }                                                 2
                 Case 19-12220-KBO               Doc 129        Filed 12/11/19         Page 3 of 4



in the context of corporate debtors only); Foreign Representative Motion ¶ 11 (foreign

representatives appointed in corporate entities’ bankruptcy proceedings). Likewise, Mr. Moon’s

expertise appears to be in the corporate and M&A arena. See Retention Motion ¶ 10 (experience

in, among other things, mergers and acquisitions and operational restructuring). Jia’s back-door

attempt to obtain the benefits of the Bankruptcy Code for entities that he controls but are not

themselves debtors in bankruptcy should be rejected. 4

         For these reasons, Shanghai Lan Cai respectfully requests that this Court deny the Motions

or, alternatively, at a minimum, hold the Motions in abeyance until the gating issues concerning

dismissal and transfer are first decided, and that this Court grant any other relief as the Court deems

just and proper. Shanghai Lan Cai otherwise reserves all rights concerning Jia’s proposed retention

of Mr. Moon and his role in this Chapter 11 case.



Dated: December 11, 2019                                           Respectfully submitted,

                                                                   THE ROSNER LAW GROUP LLC

                                                                   /s/ Zhao Liu
                                                                   Frederick B. Rosner (DE # 3995)
                                                                   Zhao (Ruby) Liu (DE# 6436)
                                                                   824 N. Market Street, Suite 810
                                                                   Wilmington, Delaware 19801
                                                                   Tel.: (302) 777-1111
                                                                   Email: rosner@teamrosner.com
                                                                   liu@teamrosner.com



4
           Indeed, courts have cautioned against the use of Section 363(b) as a means to retain professionals in a manner
that is intended to immunize them from Court oversight. See, e.g., In re Copenhaver, Inc., 506 B.R. 757, 762 (Bankr.
C. D. Ill. 2014) (noting that “of particular concern is the suggestion that retention under § 363(b) may limit a court's
oversight of the conduct and compensation of the employed person” and that therefore “the procedures required by §
327 should be followed in order to further the policies of ensuring that employed persons are impartial and that the
costs and administrative expenses of a case remain subject to judicial oversight”). This is particularly true, where, as
here, the apparent purpose of the bankruptcy filing is to protect not just Jia himself but the corporate entities he
controls.


{00027189. }                                               3
               Case 19-12220-KBO   Doc 129   Filed 12/11/19   Page 4 of 4



                                               -   and   -

                                               KOBRE & KIM LLP

                                               Daniel J. Saval, Esq.
                                               Daniel.Saval@kobrekim.com
                                               John Han, Esq.
                                               john.han@kobrekim.com
                                               Dong Ni (Donna) Xu, Esq.
                                               Donna.Xu@kobrekim.com
                                               800 Third Ave, Floor 6
                                               New York, NY 10022
                                               Tel: +1 212 488 1200
                                               Fax: +1 212 488 1220

                                               Counsel for Shanghai Lan Cai Asset
                                               Management Co, Ltd.




{00027189. }                             4
